The opinion of the Court was delivered by
Willard, A. J.
The Circuit Judge was clearly in error in refusing to allow an amendment of the petition. Statute proceedings are not an exception to the liberal rules established by the Code in regard to the amendment of proceedings. While rights created by the statute can only be established by showing compliance with all the conditions requisite to their existence, yet parties pursuing remedies for the enforcement of such rights should be treated with the same liberality that is accorded to those prosecuting rights resting on a different foundation. The statute itself *265places the proceeding on the same footing as ordinary actions in this respect. — Gen. Stat., p. 551, § 18.
The allowance of amendments to pleadings in actions is not a matter of discretion under the Code. It is the duty of the Courts to allow parties to perfect their pleadings when affected by unintentional error; and, that the opposite parties may not be prejudicially affected by the allowance of such amendments, the Courts may impose reasonable terms as the condition of amendment.
It would appear, however, in the present case, that the amendment was refused upon the ground that it would be ineffectual, the Court having concluded that there was a fatal defect in the notice of lien filed by the claimants.
The conclusion in this respect was “that the petitioners had not within the time limited by law filed in the office of the Clerk of the Court of Common Pleas for Greenville County a statement of a just and true account of the amounts due them, with all just credits.” The objection appears to have been made upon the petition and return. If the petitioners had. been allowed to amend their petition so as to aver the filing of their claim in thirty days instead of ninety, no ground would have appeared on the face of the petition and return for dismissing the petition.
It is not clear how the Court could have decided, as matter of law, that the account filed was not true or just, if there was an intention so to decide. It would seem that the verdict alone could ascertain such fact, under proper instructions from the Court.
Inaccuracies of statements, relating to the amounts due, could not, according to the express provisions of the statute, (General Statutes, p. 551, § 12,) vitiate the proceedings, “ unless it appears that the person filing the certificate had willfully and knowingly claimed more than his due.”
The existence of such a fact should be ascertained by the jury under proper instructions.
An objection to the certificate was made upon the argument, on the ground that it was not properly verified, but no such ground of objection appears in the order or decision of the Circuit Court, and we cannot assume that the Circuit Judge has reached any such conclusion. The order dismissing the petition must be set aside and the cause remanded, with liberty to the petitioners to amend their *266petition within such reasonable. time as the Circuit Court shall direct.
Moses, C. J., and Wright, A. J., concurred.